Citation Nr: 1430150	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-10 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to education benefits under 38 U.S.C.A., Chapter 30, the Montgomery GI Bill (MGIB).


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1998 to January 2003.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the RO in Muskogee, Oklahoma, which denied entitlement to benefits under the MGIB.  

The Veteran requested a hearing before the Board in his January 2009 notice of disagreement (NOD).  He was scheduled for a January 2011 hearing at the RO in Los Angeles, California before a member of the Board (Travel Board hearing).  The record indicates that the Veteran did not attend the scheduled hearing.  As the Veteran has not presented any reasons for his failure to appear at the January 2011 Travel Board hearing, the hearing request has been withdrawn.  38 C.F.R. § 20.702 (2013).  

Regarding the issue on appeal, there appears to be some question as to whether and/or when a substantive appeal was filed in this case.  The claims file reflects that the Veteran filed a NOD in January 2009, a statement of the case (SOC) was issued in May 2009, and the Veteran was scheduled for a Travel Board hearing in December 2010.  A substantive appeal is not found within the claims file; however, the Board's internal "VACOLS" computer system indicates that a Form 9 was received in April 2011, well outside the appellate period.

In Percy v. Shinseki, 23 Vet. App. 37, 45 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that the statutory period with regard to filing a substantive appeal is discretionary and not jurisdictional.  Thus, because a timely NOD was filed by the Veteran, the Board may assume jurisdiction of this issue despite the uncertain status of the substantive appeal.  Further, the Board notes that "there is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"  Ashley v. Derwinski, 
2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  Here, the Board presumes that a Travel Board hearing would not have been scheduled unless the RO received some indication that the Veteran wished to perfect an appeal and appear for a hearing before the Board.  Any request for a Board hearing necessarily reflects disagreement with the issue denied, especially in a case where there is only one issue, and desire to appeal.  As such, the Board will proceed to decide the issue on appeal on the merits.  

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDING OF FACT

The Veteran's service for the February 1998 to January 2003 period of active duty was characterized as "under other than honorable conditions."


CONCLUSION OF LAW

The criteria for education benefits under 38 U.S.C.A., Chapter 30, the MGIB, have not been met.  38 U.S.C.A. §§ 3001, 3011, 3012 (West 2002); 38 C.F.R. 
§§ 21.1031, 21.1032, 21.7040, 21.7042 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  

The Court has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code, contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 for claims under Chapter 30, not the VCAA.  

Further, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

As to the notification and assistance requirements related to MGIB benefit claims, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when there is no legal basis for the claim and/or the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  

The Board adds that general due process considerations have been satisfied.  See 
38 C.F.R. § 3.103 (2013).  The Veteran was provided ample opportunity to present evidence and argument in support of his claim, and he has in fact done so.  As noted above, the Veteran was also provided the opportunity to testify before a Veterans Law Judge at a January 2011 Travel Board hearing, to which he failed to appear without explanation.  For the above stated reasons, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  

Entitlement to MGIB Educational Benefits

The Veteran has applied for basic educational assistance under the provisions of Chapter 30, Title 38, United States Code, also known as the MGIB, which provides assistance in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001.  The program is available to individuals who meet certain criteria of basic eligibility, including active duty during certain prescribed dates or meeting certain other criteria.  
38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042. 

Specifically, in pertinent part, to be eligible for Chapter 30 benefits, an individual must have first become a member of the Armed Forces or first entered on active duty as a member of the Armed Forces after June 30, 1985.  38 U.S.C.A. 
§ 3011(a)(1)(A).  The individual also must have served an obligated period of active duty.  In the case of an individual with a three-year period or more of obligated service, the individual must have completed not less than three years of continuous active duty.  If the obligated period of service is less than three years, the Veteran must serve at least two years of continuous active duty in the Armed Forces.  
38 U.S.C.A. § 3011(a)(1)(A)(i).

If the service requirements are met, then the individual must either continue on active duty; be discharged from service with an honorable discharge; or be released after service on active duty characterized by the Secretary concerned as honorable service and be placed on the retired list, Fleet Reserve/Fleet Marine Corps Reserves, or be placed on the temporary disability retired listed; or be released from active duty for further service in a reserved component of the Armed Forces after service on active duty characterized by the Secretary concerned as honorable service.  See 38 C.F.R. § 21.7042(a)(4) . 

An individual who does not meet the above service requirements may be eligible for basic educational assistance when he is discharged or released from active duty for certain specified reasons.  Those reasons include when an individual is discharged or released from active duty for (1) a service-connected disability; (2) by reason of a sole survivorship discharge (as that term is defined in 10 U.S.C.A. 
§ 1174(i); (3) for a medical condition which preexisted service on active duty and which VA determines is not service-connected; (4) discharge or release under 
10 U.S.C.A. § 1173 (hardship discharge); (5) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty as determined by the Secretary of the military department; (6) for convenience of the Government having completed at least 20 months of continuous active duty if serving a two-year enlistment; or (7) involuntarily for the convenience of the Government as a result of a reduction in force.  38 U.S.C.A. § 3011(a)(1)(A)(ii); 
38 C.F.R. § 21.7042(a)(5) .

The Board has thoroughly reviewed all the evidence in the education file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

In this case, there is no dispute as to the character of the Veteran's service.  The Veteran had active service from February 1998 to January 2003.  A copy of the Veteran's DD Form 214 was not provided when he applied for MGIB benefits; however, subsequent Department of Defense (DoD) record searches and inquiries revealed that the Veteran was discharged from service "under other than honorable" circumstances.  As noted in an email dated February 2009, the Veteran accepted an other than honorable discharge in lieu of court martial.  

In his January 2009 notice of disagreement (NOD), the Veteran admitted that he received an other than honorable discharge.  He advanced that that he was arrested in service on drug charges due to his association with a Marine who used and sold drugs.  He denies that the accusations were true; however, he contends that, due to his limited financial resources and fear of receiving a dishonorable discharge, the he agreed to an other than honorable discharge in lieu of defending himself at trial.  

The Veteran has not contended that he has tried to change the character of his service.  Service department findings (i.e., the Army, Navy, and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service 

department.  The Veteran's sole recourse is with the service department.  See 
38 C.F.R. § 3.203(a) (2013); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 10 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Harvey v. Brown, 6 Vet. App. 416, 424 (1994).

The Board acknowledges the Veteran's assertion that he was innocent of the charges against him, and that he only accepted an other than honorable discharge due to the circumstances before him at that time.  There is no question that the bulk of the Veteran's service is worthy of respect; however, the Board is bound by the law and has a quite limited authority to grant benefits on an equity basis.  See 
38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2013); Harvey, 6 Vet. App. at 425.  The Board also notes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

There is no dispute regarding the essential facts in this appeal.  As the Veteran chose to accept an other than honorable discharge in lieu of facing court martial, the Veteran did not receive an honorable discharge for his period of active duty.  In view of the foregoing, the Board must find that the uncontested facts of this case reflect that the Veteran does not satisfy the basic eligibility requirements for MGIB education benefits under 38 C.F.R. § 21.7042.  For the aforementioned reasons, the Board finds that the appeal must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.

The Board acknowledges that 38 C.F.R. § 21.7044 (2013) provides that MGIB benefits may also be available for certain individuals who had eligibility for former 

Vietnam Era GI Bill (Chapter 34) participants.  There is no indication in the record that the Veteran had been such a participant, nor does he contend otherwise; therefore, these provisions are not for consideration in the instant case.


ORDER

Entitlement to education benefits under 38 U.S.C.A., Chapter 30, the MGIB, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


